DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Response to Amendment
Applicant's amendment filed on 03/15/2022 has been entered.  Claims 1, 4, 9, 13, and 19 have been amended.  Claims 1-20 are still pending in this application, with claims 1, 13, and 19 being independent.

Claim Objections
Claims 1, 13 are objected to because of the following informalities:  Regarding claim 1, the limitation “A first conductor” needs to be corrected to –a first conductor— on line 9.  
Regarding claim 13, the limitation “A first conductor” needs to be corrected to –a first conductor— on line 11. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2, 4, 6, 7, 9, 10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironichev et al. (US 2012/0020063 Hereinafter Mironichev) in view of Sharrah et al. (US 7220013 Hereinafter Sharrah).
Regarding claim 1, Mironichev teaches a light source (41, 43, or 44; Fig. 1I);
a manual control switch (64, Fig. 1J) to selectively activate the light source and a wireless control switch (61 and 62, Paragraphs 0047-0049, specifically point out several features that would need a microcontroller for such as being programmable) to selectively activate the light source,
wherein the light source and the wireless switch are both powered by a first power source (51, Fig 1J, Paragraph 0048); and
a remote (20 and 30, Paragraphs 0037-0038) comprising a wireless communication transmitter (22 and 33, Figs. 2b or 3d,Paragraph 0046-0049) that communicates with the wireless switch  (Paragraphs 0046-0047) and is powered by a second power source (Pointed out as 24 in Fig. 2b and 3b-3d generally show a battery under 39 in the Figures provided).
Mironichev fails to teach a light source comprising a light emitter and coupled to a battery having a first end and a second end wherein the battery has a first terminal having a first polarity on the first end and a second terminal having the opposite polarity on the second end; 

a first conductor coupled to the first terminal insulated from a second conductor coupled to the third terminal.
Sharrah teaches a light source (36, Fig. 1) comprising a light emitter (36, Fig. 3) and coupled to a battery (48; Column 2 line 45-65) having a first end (the tail assembly 18, Fig. 3) and a second end (top end closer to the LED, Fig. 3, Paragraph 0026) wherein the battery has a first terminal (first terminal, Fig. 6) having a first polarity (Fig. 3 in view of 6 and Column 2 lines 58-63) on the first end and a second terminal (second terminal, Fig. 6) having the opposite polarity on the second end; 
a third terminal (108 in Fig. 6) having the opposite polarity of the first terminal (Fig. 6), the third terminal essentially located on the first end of the battery (Fig. 6) and separated from the first terminal by a first insulator (110, Fig. 6);
a first conductor (84, Fig. 4; Column 3, lines 12-63) coupled to the first terminal insulated from a second conductor (68, Fig. 4; Column 3, lines 12-63) coupled to the third terminal (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the battery setup and connection method of connecting the circuit board and switch of Mironichev as taught by Sharrah, in order to provide a specific teaching for how the circuitry is connected and powered in the lighting device (Sharrah Column 3, lines 12-63).


    PNG
    media_image1.png
    759
    745
    media_image1.png
    Greyscale

Regarding claim 2, Mironichev teaches the manual control switch is situated in a tail cap (60, Fig. 1J) that had a threaded portion (the threaded portion of 60 that corresponds to the threaded portion 56, Fig. 1I, Paragraph 0040) that may be coupled to a light housing (41, 43, 44, 

Regarding claim 4, Mironichev teaches the light emitter is at least one light emitting diode (Paragraph 0040).

Regarding claim 6, Mironichev teaches the remote (20, Fig. 2A and 2B) is a handheld device that is removably attached to an accessory (90 and 91, Fig. 1A).

Regarding claim 7, Mironichev teaches the remote is coupled to an accessory wherein the accessory is a firearm, or handguard (Fig. 1A).

Regarding claim 9, Mironichev fails to teach.
Sharrah teaches the first conductor (84, Fig. 4; Column 3, lines 12-63) is insulated from the second conductor (68, Fig. 4; Column 3, lines 12-63) by air (Fig. 3).

Regarding claim 10, Mironichev teaches the remote is configured to transmit the user's desired light information (Paragraph 0038, specifically the buttons allow for flashing or steady beam or off).

Regarding claim 12, Mironichev teaches the tail cap further comprises a replacement switch (60 and 61, Fig. 3A-3D) that operates in place of the manual switch when the tail cap is 

Regarding claim 13, Mironichev discloses a light housing (41, 43, or 44, Fig. 1I) that houses a source of light (LEDs inside of 41, 43, or 44, Fig. 1I), wherein the source of light is powered by a power source (51, Fig. 1I); 
a body (50, Fig. 1I) coupled to the light housing; a tail cap (60, Fig. 1I); 
a microcontroller powered by the a battery (Paragraph 0038, specifically 0038 teaches that the button 20 serves to activate or deactivate the flashlight which can only happen when 61 and 62 receive the command and there is only one power source being taught in the flashlight, Paragraph 0048) and coupled (61 and 62, Paragraphs 0047-0049, specifically point out several features that would need a microcontroller for such as being programmable) to a wireless communication module (61 and 62, Paragraphs 0037, 0047-0049 teach that the remotes are wireless therefore would need a wireless communication module) and an antenna (implicitly taught given that antennas are needed in order to have wireless communication); 
a remote (30, Fig. 3A-3D) having a communication interface (33, Fig. 3D) wherein the communication interface wirelessly communicates user selected light information from the remote to the microcontroller to allow the user to remotely operate the light source (Paragraphs 0046-0050).
Mironichev fails to teach a battery having a first end and a second end wherein the battery has a first terminal having a first polarity on the first end and a second terminal having the opposite polarity on the second end;

a first conductor coupled to the first terminal and the source of light, the first conductor insulated from a second conductor that is coupled to the third terminal and the microcontroller.
Sharrah teaches a battery (48; Column 2 line 45-65) having a first end (the tail assembly 18, Fig. 3) and a second end (top end closer to the LED, Fig. 3, Paragraph 0026) wherein the battery has a first terminal (first terminal, Fig. 6) having a first polarity (Fig. 3 in view of 6 and Column 2 lines 58-63) on the first end and a second terminal (second terminal, Fig. 6) having the opposite polarity on the second end; 
a third terminal (108 in Fig. 6) having the opposite polarity of the first terminal (Fig. 6), the third terminal essentially located on the first end of the battery (Fig. 6) and separated from the first terminal by a first insulator (110, Fig. 6);
a first conductor (84, Fig. 4; Column 3, lines 12-63) coupled to the first terminal insulated from a second conductor (68, Fig. 4; Column 3, lines 12-63) coupled to the third terminal (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the battery setup and connection method of connecting the circuit board and switch of Mironichev as taught by Sharrah, in order to provide a specific teaching for how the circuitry is connected and powered in the lighting device (Sharrah Column 3, lines 12-63).

14, Mironichev discloses the light housing is coupled to a body (Fig. 1I, and wherein the tail cap is also coupled to the body and further comprises a power source (Fig.1I).

Regarding claim 15, Mironichev discloses the source of light is light emitting diodes (Fig. 1I, Paragraph 0040).

Regarding claim 16, Mironichev discloses the remote is a handheld computing device (33, Fig. 3D, Paragraph 0046).

Regarding claim 17, Mironichev discloses the remote is a switch with at least one button (27 or 31, Fig. 3D).


Claims 3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironichev et al.  (US 2012/0020063 Hereinafter Mironichev) in view of Sharrah et al. (US 7220013 Hereinafter Sharrah) and further in view of Melnik (US 2007/0171082).
Regarding claim 3, Mironichev teaches the light source is housed in a light housing (41, 43, 44, Fig. 1I, Paragraph 0040) that is coupled to a body (50, Fig. 1I, Paragraph 0040) and therein the manual control switch (64, Fig. 1J) is situated in a tail cap (60, Fig. 1J), the system comprises an adapter to attach the tail cap to the body.
Mironichev fails to teach the system comprises an adapter to attach the tail cap to the body.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the adapter of Melnik to the lighting device of Mironichev, in order to allow for the tail cap of Mironichev to be connected to a plurality of different lighting devices which are often different sizes (Paragraph 0016).

Regarding claim 5, Mironichev teaches the body has a threaded end (56, Fig. 1I).
Mironichev fails to teach wherein the adapter has a threaded portion corresponding to the threaded end of the body to attach the threaded end of the body.
Melnik teaches wherein the adapter (14, Fig. 1) has a threaded portion (78, Fig. 1) corresponding to the threaded end (82, Fig. 1) of the body (12, Fig. 1) to attach the threaded end of the body (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the adapter of Melnik to the lighting device of Mironichev, in order to allow for the tail cap of Mironichev to be connected to a plurality of different lighting devices which are often different sizes (Paragraph 0016).

Regarding claim 8, Mironichev fails to teach the tail cap is configured to be used with one of a plurality of adapters, wherein each of the plurality of adapters is sized to correspond to a differently sized body.
Melnik teaches the tail cap (10, Fig. 1) is configured to be used with one of a plurality of adapters (14, Paragraph 0016 and 0018), wherein each of the plurality of adapters is sized to .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironichev et al.  (US 2012/0020063 Hereinafter Mironichev) in view of Melnik (US 2007/0171082) and further in view of Man (US 2019/0098731)
Regarding claim 11, Mironichev the remote is programmable and configurable (Paragraph 0045) via a portable computing device.
Mironichev in view of Melnik fail to explicitly teach programming via a portable computing device.
Man teaches programming via a portable computing device (Paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included being able to use a portable computing device to program the remote of Mironichev, in order to allow the user to program the remote anywhere the device is being used (Paragraph 0033).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironichev et al.  (US 2012/0020063 Hereinafter Mironichev) in view of Sharrah et al. (US 7220013 Hereinafter Sharrah) and further in view of Man (US 2019/0098731)
Regarding claim 18, Mironichev the remote is programmable and configurable (Paragraph 0045) via a portable computing device.
Mironichev fails to explicitly teach programming via a portable computing device.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included being able to use a portable computing device to program the remote of Mironichev, in order to allow the user to program the remote anywhere the device is being used (Paragraph 0033).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironichev et al.  (US 2012/0020063 Hereinafter Mironichev) in view of Sharrah et al. (US 7220013 Hereinafter Sharrah) and further in view of Lowchareonkul (US 10/267,501).
Regarding claim 19, Mironichev teaches an accessory (11, Fig. 1E) for a light system (11 and 20 and 30) having a light source (LEDs inside of 41, 43, or 44, Fig. 1I) housing in a light housing (41, 43, or 44 and 50, Fig. 1I), a power source (51, Fig. 1I) coupled to the light source, and a manual switch (64, Fig. 1J) to selectively activate the light source accessory:
a tail cap (60, Fig. 1I) that is selectively coupled to the light housing (41, 43, or 44; Fig. 1I), 
a microcontroller (61 and 62, Paragraphs 0047-0049, specifically point out several features that would need a microcontroller for such as being programmable).
Mironichev fails to explicitly teach a microcontroller that can determine the current needed for the light, or a discharge rate of the power source
Lowchareonkul teaches a microcontroller that can determine the current needed for the light, or a discharge rate of the power source (Column 5, lines 28-34).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of having the microcontroller of Mironichev to be able 
Mironichev in view of Lowchareonkul fail to teach a power source having a first polar terminal on a first end and a second polar terminal opposite polarity of the first polar terminal on a second end;
A flexible circuit that couples the second polar terminal to provide a third polar terminal on the fist end separated from the first polar terminal by an insulator.
Sharrah teaches a power source (48; Column 2 line 45-65) having a first polar terminal (first terminal, Fig. 6) on a first end (the tail assembly 18, Fig. 3) and a second polar terminal second terminal, Fig. 6) opposite polarity of the first polar terminal on a second end (top end closer to the LED, Fig. 3, Paragraph 0026);
a flexible circuit (104; Column 4, lines 49-58) that couples the second polar terminal to provide a third polar terminal (108 in fig. 6) on the first end separated from the first polar terminal by an insulator (110; Column 4, lines 49-58)
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the battery setup and connection method of connecting the circuit board and switch of Mironichev as taught by Sharrah, in order to provide a specific teaching for how the circuitry is connected and powered in the lighting device (Sharrah Column 3, lines 12-63).

Regarding claim 20, Mironichev teaches the microcontroller can adjust its settings to match the type of flashlight (Paragraph 0038). Mironichev further teaches in Paragraphs 0039 and 0044 that a single remote can be used to control multiple device useful to a team leader in 
Mironichev fails to explicitly teach the microcontroller can send to a user's remote at least one of a current needed to power the flashlight, an estimated time to recommended discharge. 
Lowchareonkul teaches the microcontroller that can determine the at least one of a current needed to power the flashlight, an estimated time to recommended discharge (Column 5, lines 28-34).
Mironichev in view of Lowchareonkul fail to teach the microcontroller can send to a user's remote at least one of a current needed to power the flashlight, an estimated time to recommended discharge.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the having the microcontroller being able to send to a user’s remote at least one of a current needed to power the flashlight and an estimated time to recommended discharge, in order to provide nonverbal information to the users team leader that the flashlights are running out of power on their operation and conservation of power is suggested.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC T EIDE/            Examiner, Art Unit 2875